USCA11 Case: 20-12497    Date Filed: 04/20/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12497
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00537-VMC-AEP-3


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JHON EDINSON GONZALEZ ROMERO,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (April 20, 2021)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12497      Date Filed: 04/20/2021   Page: 2 of 2



      Thomas A. Burns, appointed counsel for Jhon Gonzalez Romero in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Romero’s conviction and sentence are AFFIRMED.




                                         2